

116 HR 8936 IH: Homecare Worker Training Improvement Act of 2020
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8936IN THE HOUSE OF REPRESENTATIVESDecember 10, 2020Mrs. Dingell introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide enhanced Federal matching payments for homecare worker training programs, and for other purposes.1.Short titleThis Act may be cited as the Homecare Worker Training Improvement Act of 2020.2.Medicaid funding for homecare worker training programsSection 1903 of the Social Security Act (42 U.S.C. 1396b) is amended— (1)in subsection (a)(2), by adding at the end the following new subparagraph: (F)for calendar quarters beginning on or after January 1, 2021, amount equal to 75 percent of so much of the sums expended during such quarter for homecare worker training programs described in subsection (bb) (including the costs for eligible homecare workers (as defined in such subsection) to complete such programs); plus; and(2)by adding at the end the following new subsection:(bb)Homecare worker training programs(1)In generalA homecare worker training program described in this subsection is a program approved by the State under which eligible homecare workers are provided with— (A)training in the core training competencies for personal or homecare aides described in section 2008(b)(3)(A); and(B)opportunities for education, training, and career advancement.(2)Eligible homecare workerThe term eligible homecare worker means a personal or homecare aide (as such term is defined in section 2008(b)(6)(C)) who—(A)has at least 30 percent of the worker's patient volume (as estimated in accordance with a methodology established by the Secretary) attributable to individuals who are receiving medical assistance under this title; or(B)is employed by an agency that is a provider of personal or homecare services that has at least 30 percent of the agency's patient volume (as so estimated) attributable to such individuals..